DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' Response to Notice of Non-Compliant Amendment, received 1-4-2021, is acknowledged.  Claims 20, 24, 27, 29, 31, 35, and 43 have been amended.
Claims 20, 24, 27, 29, 31, 35, and 43-53 are pending.    Newly amended claims 20, 24, 27, 29, and 35 are rejoined to Invention I.  This application is in condition for allowance except for the presence of claim 31 directed to antibody which was non-elected without traverse.  Accordingly, claim 31 has been cancelled.
Claims 20, 24, 27, 29, 35, and 43-53 are under consideration.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel J. Nevrivy, Reg. No. 59,118 on 4-8-2021.
The application has been amended as follows: 

Claim 51.  (Currently Amended) A method of (i) treating Plasmodium parasite.

Claim 52.  (Currently Amended)  The method of claim 51, wherein the treatment 

Conclusion
Claims 20, 24, 27, 29, 35, and 43-53 are allowed because the prior art does not teach or suggest the sequence construct in the instant claims.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for 
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        April 8, 2021